Title: To George Washington from John Robinson, 17 April 1756
From: Robinson, John
To: Washington, George

 

Dear Sir
April 17. 1756

I recd your Letter by the Express and am sorry to find by it the unhappy situation our back Inhabitants are in from the frequent Incursions of the French and Indians, owing in my Opinion in a great Measure to the obstanctcy and dasturdlyness of the People themselves, and, I am sorry to say it, I fear from the Conduct of some of our Officers, of whom there are terrible reports, but I make no doubt you will by your Presence and Prudence put a stop to their irregularities, and quiet the Minds of the desponding inhabitants, The Assembly has determined to raise as many men as will make the number in pay 1500, not by new Companies but by adding to the old ones, the men to be raised are to be drafted out of the several Counties except Hampshire Frederick Augusta Bedford and Hallifax, which were excepted because if any of the Militia should be sent out it is imagined they will be taken out of those Counties. I have detained Mr Kirk Patrick longer than I intended owing to some misunderstanding between the Governor and myself, he refused to give me a Warrant for the last 3000, and continued so to do till this morning, I have now sent you by him £2416.14 which is all I could get ready for him, the Assembly has ordered £25. to be divided among the Party that killed M. Donville which I desire you will pay them, and I will account with you for it, I must also desire you will pay Capt. Stewart £15. for me. The Memorial of the Officers is now before the House and I dare say their request will be readily complied with. you may be assured of my Assistance and that I am with the greatest Truth Dr Sir Your Affect. Freind

John Robinson

